Case: 12-15387   Date Filed: 06/25/2013   Page: 1 of 4


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-15387
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:10-cr-00251-JRH-WLB-9



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ROBERT LEE BELTON, JR.,
a.k.a. Pookie,
a.k.a. Boss Mac,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                             (June 25, 2013)

Before BARKETT, WILSON, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 12-15387     Date Filed: 06/25/2013   Page: 2 of 4


      Robert Lee Belton, Jr., a federal prisoner proceeding pro se, appeals the

district court’s denial of his motion for the “reproduction” of various documents.

In May 2011, Belton pled guilty to conspiracy to distribute and possess with intent

to distribute controlled substances, and, in November 2011, he was sentenced to

158 months’ imprisonment. In August 2012, Belton filed a “Motion for Release of

Prior Proceedings for [Purpose] of Appeal Pursuant to [18 U.S.C. §]

3006(A)(VI)(XI) That Rights of Petition[er] be Protected.” Belton requested the

“reproduction” of the transcript of his change-of-plea hearing, in addition to

motions and documents filed in his case, and he indicated that the documents were

requested for his right of appeal.

      The district court denied Belton’s motion on September 20, 2012 , finding

that, to the extent he requested a transcript for an appeal, he had no appeal pending

and any appeal would be frivolous and dismissed as untimely. Further, to the

extent that he requested free copies of his record, the court denied that request.

Belton filed an “Opposition” to the court’s order which the district court construed

as the filing of a notice of appeal.

      Initially, we reject the government’s argument suggesting that because the

district court’s order denying Belton’s motion was not a final order, we have no

jurisdiction of this appeal. However, we find no reversible error. On the merits,

Belton argues that he was not informed that his plea agreement would result in a


                                          2
              Case: 12-15387     Date Filed: 06/25/2013    Page: 3 of 4


158-month sentence, and that he should be allowed to withdraw his plea and to

enter a new plea agreement in which he would plead guilty to a lesser-included

offense with a statutory maximum of 53 months imprisonment. Belton also

discusses a “crack amendment” to the Sentencing Guidelines and requests a

sentence reduction under Fed.R.Crim.P. 35(b). The government responds that

Belton’s notice of appeal only encompasses the September 20 order and that we

lack jurisdiction to review any other ruling.

      We liberally construe notices of appeal when “(1) unnoticed claims or issues

are inextricably intertwined with noticed ones and (2) the adverse party is not

prejudiced.” See Hill v. BellSouth Telecomm., Inc., 364 F.3d 1308, 1313 (11th Cir.

2004) (discussing liberal construction of notices of appeals in the civil context). In

addition, we liberally construe pro se pleadings. Tannenbaum v. United States,

148 F.3d 1262, 1263 (11th Cir. 1998). However, issues that are not raised in a

brief on appeal are considered abandoned. United States v. Rodriguez, 279 F.3d

947, 951 n.3 (11th Cir. 2002).

      A criminal defendant’s notice of appeal must be filed within 14 days of the

entry of judgment, or within 30 days upon a finding of good cause.

Fed.R.App.P. 4(b)(1)(A), (b)(4). Although the timeliness of a defendant’s criminal

appeal is not jurisdictional, we have the power to dismiss an untimely appeal by a




                                          3
               Case: 12-15387      Date Filed: 06/25/2013   Page: 4 of 4


criminal defendant upon request by the government. United States v. Lopez, 562

F.3d 1309, 1310 (11th Cir. 2009).

       In this case, Belton’s notice of appeal specified that he sought to appeal the

district court’s September 20 order denying his motion for documents. Even

liberally construed, Belton did not specify that he was appealing his sentence or

conviction, or that he sought a sentence reduction based on an amendment to the

Sentencing Guidelines. Accordingly, our review is limited to the district court’s

September 20 order denying the instant motion for documents, and we do not

consider Belton’s arguments relating to his conviction and sentence. Moreover,

Belton raises no argument on appeal relating to the district court’s order denying

the instant motion, and, thus, that issue is abandoned.

       Upon review of the entire record on appeal, and upon consideration of

parties’ appellate briefs, the district court’s order is

       AFFIRMED.




                                             4